DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is amended with the allowed subject matter of claim 2.  Claim 6 is allowed and amended with claim 5.  Claim 13 is amended with allowed subject matter of claim 15.  
Claims 2, 5, 7-12 and 14-16 are cancelled.  
Claims 1, 3-4, 6 and 13 are pending. 

Allowable Subject Matter
Claims 1, 3-4, 6 and 13 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 13 are allowed since there is no prior teaches the display device, wherein the bracket includes: a bracket rear portion and a plate-shaped bracket front portion fixed to the bracket rear portion, wherein the bracket rear portion includes: the side wall portion, and a front end portion that is a portion of the beam portion, that extends along the side of the front surface plate, that is continuous with the side wall portion, and that protrudes along the rear surface of the front surface plate from the side wall portion, wherein the bracket front portion is disposed on the front surface of the front end portion, extends along the side of the front surface plate, and protrudes along the rear surface of the front surface plate, from the front end portion to the area between the display panel and the front surface plate, wherein the adhesive portion is bonded to a front surface of the bracket front portion and to the rear surface of the front surface plate, and wherein, at the front surface of the bracket front portion and the rear surface of the front surface plate, the adhesive region of the adhesive portion includes the region between the display panel and the front surface plate.
Claims 3-4 are allowed since they depend on the allowed claim 1.

Claim 6 is allowed since there is no prior teaches the display device, wherein the display panel is a liquid crystal panel, wherein the beam portion protrudes to a space 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871